DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 April 2021 has been entered.
Response to Amendment
Upon entry of the amendment filed on 06 April 2021, Claim(s) 1 is/are amended; Claim(s) 7 and 8 is/are withdrawn; and Claim(s) 11 and 12 is/are added.  The currently pending claims are Claims 1-12.  
	Based on applicants’ remarks and amendments (e.g. the specific elements and stoichiometric ratios), the 102 rejections based on Ise Chem and the 103 rejections based on Kang are withdrawn.  However, new grounds of rejections are provided necessitated by the amendments.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.	
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/12/2021 and 05/25/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ise Chem (JP10310433, cited in the IDS).
	Ise Chem discloses a positive electrode precursor with a formula
Ni 1-x M x O 2-y H 2-z with 0.01 ≦ x ≦ 0.5, 0 ≦y ≦ 0.5, 0 ≦ z ≦ 1.5, where M is selected from Co, Mn, Al and Fe (abs, ¶9, claims 1-3).  The Ise Chem reference discloses the claimed invention but does not explicitly disclose the claimed each of the claimed elements and their respective stoichiometric ratios. Given that the Ise Chem reference discloses each of the claimed elements and stoichiometric ranges that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught elements from a list of five elements and stoichiometric amounts, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the selection of the elements and their respective stoichiometric variables with the benefit gain of improved discharge capacity and charge/discharge cycles as motivated by Ise Chem in the abstract, ¶4 and the examples. 

Claims 4-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ise Chem as applied to the claims above, and further in view of Niittykoski (US-20130168600-A1) or Zhang (CN1884089A – a machine translation is provided and reference from hereon).
The disclosure of Ise Chem is relied upon as set forth above.
The Ise Chem reference discloses the claimed invention but does not explicitly disclose the structural features of size, tap density and surface area.  It is noted that the Ise Chem reference discloses a crystalline hydroxide precursor and the claim(s) call(s) for various structural variables for the hydroxide precursor.  In an analogous art, the Niittykoski reference discloses a similar metal hydroxide precursor for cathodes in a lithium battery with the structural features of a surface area range of 2-20 m2/g, a density range of 0.8-2.8 g/cm3 and a particle size of 3-30 microns (abs, ¶6-12 and examples).  Alternatively, the Zhang reference discloses a similar metal hydroxide precursor for cathodes in a lithium battery with the structural features of a surface area range of 5-50 m2/g, a density of 1-2 g/cm3 and a particle size of 5-20 microns (abs, pg 2, 3 and embodiments).  One of ordinary skill in the art would have recognized that applying the known features of Niittykoski or Zhang to the teachings of Ise Chem would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems and compositions for the benefit gain of improved reversible capacity, platform voltage, the cycle stability, safety as motivated by Zhang (pg 2), Niittykoski (¶2-3) and Ise Chem (¶6 and examples).
Response to Arguments
Applicant’s arguments, see pp 5-7, filed 06 April 2021, with respect to the 102 rejections based on Ise Chem and the 103 rejections based on Kang have been fully considered and are persuasive.  The 102 and 103 rejections have been withdrawn. 
Applicant's arguments filed 06 April 2021 regarding the Ise Chem reference failing to disclose the Mn element have been fully considered but they are not persuasive. In particular, applicant argue that the Ise Chem references does not disclose any examples with the Mn element in the precursor (pp 6). 
	The examiner respectfully notes that, according to MPEP 2141 and 2123, a prior art reference must be considered in its entirety and is not limited to the working examples. Here, Ise chem discloses the claimed precursor with each of the claimed elements; thus, it would have been well within the purview of a skilled artisan to select and optimize the elements within the formula (see above for a detailed analysis).
Applicant argue that the Ise Chem does not teach the unexpected results based on the BET surface range or 16.9 to 50 m2/g as disclosed in the newly-added claims 11 and 12.  
	The examiner respectfully notes that the claimed range does not reflect the showing of Table 1. Further, the claimed range is well known in the art as shown by Niittykoski or Zhang – see above for a detailed rejection and analysis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRI V NGUYEN/Primary Examiner, Art Unit 1764